Citation Nr: 0712960	
Decision Date: 05/02/07    Archive Date: 05/15/07

DOCKET NO.  04-44 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Los 
Angeles, California


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the veteran's claim of entitlement to service 
connection for hypertension. 

2.  Entitlement to service connection for hypertension. 

3.  Evaluation of bilateral hearing loss disability, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel



INTRODUCTION

The veteran served on active duty from September 1942 to 
November 1945.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from rating decisions by the 
Los Angeles, California RO.  By a rating action in November 
2003, the RO granted service connection for bilateral hearing 
loss, and a 10 percent disability rating was assigned 
effective April 30, 2003.  Subsequently, in a January 2004 
rating decision, the RO denied the veteran's attempt to 
reopen his claim of entitlement to service connection for 
hypertension.  The veteran perfected a timely appeal to the 
above decisions.  

In his substantive appeal (VA Form 9), received in December 
2004, the veteran requested a hearing at the RO before a 
Veterans Law Judge (VLJ) of the Board.  In a subsequent 
statement, however, dated January 17, 2005, he withdrew his 
request for a hearing.  38 U.S.C.A. § 20.704(e) (2006).  

In April 2007, the Board granted a motion to advance this 
case on the docket due to the veteran's advanced age.  
38 C.F.R. § 20.900(c) (2006).  


FINDINGS OF FACT

1.  By a rating decision in December 1946, the RO denied the 
claim of service connection for hypertension.  

2.  The evidence associated with the record since the 
December 1946 rating decision includes evidence which is not 
cumulative or redundant of the evidence previously of record.  
Based upon the reason for the prior denial, the evidence is 
relevant and probative.  

3.  The veteran's hypertension was aggravated during military 
service.  

4.  The veteran's service-connected bilateral hearing loss is 
manifested by an average pure tone threshold in the right ear 
of 74 decibels and 60 decibels in the left ear, with speech 
recognition ability of 80 percent in the right ear and 88 
percent in the left ear.  


CONCLUSIONS OF LAW

1.  Evidence received since the final December 1946 rating 
decision is new and material; therefore, the veteran's claim 
for service connection for hypertension is reopened.  38 
U.S.C.A. §§ 5108, 7105(c) (West 2002 & Supp. 2006); 38 C.F.R. 
§ 3.156(a) (2006).  

2.  Hypertension was aggravated in service.  38 U.S.C.A. 
§§ 1110, 1111, 1153 (West 2002); 38 C.F.R. §§ 3.303, 3.306 
(2006).  

3.  The criteria for an evaluation in excess of 10 percent 
for bilateral hearing loss have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.85, 4.86, Diagnostic Code 6100 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA.

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide; and (4) 
must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 38 
C.F.R. § 3.159(b) (1).  VCAA notice should be provided to a 
claimant before the initial unfavorable RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

In the Mayfield case, the U.S. Court of Appeals for the 
Federal Circuit addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty to notify (38 U.S.C.A. 
§ 5103(a)).  The Federal Circuit held, in effect, that the 
Board must specify what documents satisfy the duty to provide 
notice to a claimant, and that the Court of Appeals for 
Veterans Claims must, if a case is appealed to the Court, 
specifically review the Board's findings regarding such 
notice.  Considering the decisions in Pelegrini and Mayfield, 
the Board finds that the requirements of the VCAA have been 
satisfied in this matter, as discussed below.  

In a September 2003 letter, the RO informed the veteran of 
its duty to assist him in substantiating his claim under the 
VCAA, and the effect of this duty upon his claim.  We 
therefore believe that appropriate notice has been given in 
this case.  See Charles v. Principi, 16 Vet. App. 370, 373-74 
(2002).  In addition, consistent with the decision in Kent v. 
Nicholson, 20 Vet. App. 1 (2006), that letter notified the 
claimant of the evidence and information necessary to reopen 
the claim, as well as what evidence and information is 
necessary to establish entitlement to the underlying claim 
for the benefit sought by the claimant.  

The Board concludes that the notification received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
Likewise, it appears that all obtainable evidence identified 
by the veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  Thus, for these reasons, 
any failure in the timing or language of VCAA notice by the 
RO constituted harmless error.  See also Conway v. Principi, 
353 F.3d 1359, 1374 (2004), holding that the Court of Appeals 
for Veterans Claims must "take due account of the rule of 
prejudicial error."  

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the VCAA. The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development. Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom.  Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  See also Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc).  

In addition to the foregoing harmless-error analysis, to 
whatever extent the recent decision of the Court in Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), requires more 
extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as disability rating and 
effective date, the Board finds no prejudice to the veteran 
in proceeding with the present decision.  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.  


II.  Pertinent Laws, Regulations, and Court Precedents.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of symptoms 
after service is required for service connection.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
However, "[a] determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).  

In the alternative, the chronicity provisions of 38 C.F.R. 
§ 3.303 are applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition. Such evidence must be medical 
unless it relates to a condition as to which under case law 
of the Court, lay observation is competent.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Cardiovascular-renal 
disease shall be granted service connection although not 
otherwise established as incurred in or aggravated by service 
if manifested to a compensable degree within one year 
following service in a period of war or following peacetime 
service on or after January 1, 1947.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113; 38 C.F.R. §§ 3.307(a) (3), 3.309(a).  

Where the determinative issue involves a diagnosis or, say, a 
nexus to service, competent medical evidence is required. So 
this evidentiary burden typically cannot be met simply by lay 
testimony because laypersons are not competent to offer 
medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 
C.F.R. §§ 3.102, 4.3 (2006).  

The Board also acknowledges that the implementing regulations 
modify the definition of new and material evidence and 
provide for assistance to a claimant on claims to reopen.  38 
C.F.R. §§ 3.156(a), 3.159(c).  Since the veteran filed his 
petition to reopen the claim for service connection for 
hypertension after August 29, 2001, the Board will apply 
these revised provisions.  

Under the revised 38 C.F.R. § 3.156(a), new evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  


III.  Factual Background.

The veteran entered active duty in September 1942; his 
enlistment examination reported blood pressure readings of 
162/74, and 140/74.  The veteran was admitted to a station 
hospital in March 1943; at that time, it was noted that the 
veteran enlisted in September 1942 and at the examination his 
blood pressure was 162/100.  The next day, his blood pressure 
was 140/90 and he was accepted.  In March 1943, blood 
pressure reading in the right arm was 178/100 and 173/98 in 
the left arm.  He was diagnosed with arterial hypertension, 
moderate, cause undetermined.  There was a finding of in the 
line of duty.  On the occasion of his separation examination 
in November 1946, the veteran's blood pressure was 146/80.  

By a rating action in December 1946, the RO denied the 
veteran's claim of entitlement to service connection for 
hypertension.  This decision was based on a finding that the 
veteran's hypertension preexisted military service and was 
not aggravated by service.  

Of record is a medical statement from Dr. L. O. F., dated in 
February 1947, indicating that he was a squadron surgeon and 
was responsible for hospitalizing the veteran in the spring 
of 1943; he noted that the veteran was a member of the 65th 
Troop Carrier squadron and was admitted to the hospital for 
evaluation of essential hypertension, moderate.  He was 
subsequently discharged back to squadron duty.  Dr. F. 
indicated that, during the time in question, he was a 
squadron surgeon and hospitalized the veteran for the 
condition and an associated neurogenic complex.  Dr. F. 
stated that, during the veteran's period overseas, it was 
obvious that his condition was aggravated; however, his own 
transfer made it impossible for him to give any relative 
information regarding the progression of the veteran's 
hypertension.  

The veteran's request to reopen his claim for service 
connection for hypertension, and his claim for service 
connection for hearing loss (VA Form 21-4138) was received in 
April 2003.  In support of his claim, the veteran submitted 
VA progress notes, dated from December 1999 to October 2003.  
These records show that the veteran received treatment for 
hypertension.  During a clinical visit in June 2000, the 
veteran reported a history of progressive hearing loss.  He 
also reported a history of noise exposure in the military as 
well as a result of his occupation in the music industry.  
The assessment was mild to profound sensorineural hearing 
loss, bilateral.  

The veteran was afforded a VA compensation examination in 
October 2003.  The veteran indicated that he served in the 
Air Force for 3.5 years; during that time, his duties 
consisted of air operations specialist and he was exposed to 
constant engine noise.  He indicated that he did not use any 
hearing protection.  The veteran complained of loss of 
hearing and difficulty communicating with people.  His 
current treatment includes hearing aids.  On the authorized 
Audiological evaluation, pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT

45
55
65
110
LEFT

35
50
65
70

Speech audiometry revealed speech recognition ability of 80 
percent in the right ear and of 88 in the left ear.  

Additionally received were VA progress notes, dated from 
December 1999 through June 2005, reflecting ongoing 
evaluation and treatment for hypertension and bilateral 
hearing loss.  A January 2005 VA progress note indicated that 
the veteran obtained some relief with hearing aids.  


IV.  Legal Analysis-New and material.

As noted above, service connection for hypertension was 
previously denied in a rating decision in December 1946.  At 
that time, the evidence included the service medical records 
and the veteran's claim.  In December 1946, the RO denied the 
claim on a finding that hypertension preexisted the veteran's 
entry into service, and the condition had not been aggravated 
by service; and it was shown on the veteran's separation 
examination.  The veteran was informed of the determination 
and of the right to appeal; the veteran did not appeal that 
decision within one year of the notification therefore, and 
it became final.  

Since that determination, the veteran has applied to reopen 
his claim.  The evidence received after December 1946 is 
presumed credible for the purposes of reopening the veteran's 
claim unless it is inherently false or untrue, or it is 
beyond the competence of the person making the assertion.  
Duran v. Brown, 7 Vet. App. 216, 220 (1995); Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  See also Robinette v. 
Brown, 8 Vet. App. 69, 75-76.  The Board finds that the newly 
received medical records are both new and material.  
Submitted in support of his claim was a medical statement 
from Dr. F., indicating that the veteran's hypertension had 
been aggravated by military service.  Based upon the 
reasoning of the prior denial, finding that hypertension had 
not been found to have been aggravated by service, the 
medical statement from Dr. F. is relevant and establishes a 
previously unestablished fact and, therefore, new and 
material.  Accordingly, the veteran's claim of entitlement to 
service connection for hypertension is reopened.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a).  


V.  Legal Analysis-Service connection.

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active duty.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  
Service connection may also be granted for hypertension if 
manifested to a compensable degree within one year of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309.  In addition, service connection may 
be granted for any disease diagnosed after discharge, when 
all of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2006).  

To establish service connection, a claimant "must show (1) a 
current disability; (2) an in-service precipitating disease, 
injury or event; and (3) nexus between the current disability 
and the in-service events."  Disabled American Veterans v. 
Secretary of Veterans Affairs, 419 F.3d 1317, 1318 (Fed. Cir. 
2005) (citing Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 
1997)).  

Every veteran shall be taken to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. 
§ 3.304(b).  

In July 2003, the VA General Counsel issued a precedent 
opinion which held that, to rebut the presumption of sound 
condition under 38 U.S.C. § 1111, VA must show by clear and 
unmistakable evidence both that the disease or injury existed 
prior to service and that the disease or injury was not 
aggravated by service.  VAOPGCPREC 3-03 (July 16, 2003).  The 
claimant is not required to show that the disease or injury 
increased in severity during service before VA's duty under 
the second prong of this rebuttal standard attaches.  Id.  In 
its decisions, the Board is bound to follow the precedent 
opinions of the General Counsel.  

In Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004), the 
Federal Circuit Court found that, when no preexisting 
condition is noted upon entry into service, the veteran is 
presumed to have been sound upon entry and then the burden 
falls on the government to rebut the presumption of 
soundness.  The Federal Circuit Court held, in Wagner, that 
the correct standard for rebutting the presumption of 
soundness under 38 U.S.C.A. § 1111 (West 2002) requires that 
VA shows by clear and unmistakable evidence that (1) the 
veteran's disability existed prior to service and (2) that 
the preexisting disability was not aggravated during service.  

In deciding a claim based on aggravation, after having 
determined the presence of a preexisting condition, the Board 
must first determine whether there has been any measured 
worsening of the disability during service and then whether 
this constitutes an increase in disability.  See Browder v. 
Brown, 5 Vet. App. 268, 271 (1993); Hensley v. Brown, 5 Vet. 
App. 155, 163 (1993). A preexisting injury or disease will be 
considered to have been aggravated by active service where 
there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  Temporary or 
intermittent flare-ups of the preexisting condition during 
service are not sufficient to be considered aggravation 
unless the underlying condition, as contrasted to symptoms, 
has worsened.  Crowe v. Brown, 7 Vet. App. 238, 247-48 
(1994); Hunt v. Derwinski, 1 Vet. App. 292, 296-97 (1991).  
Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 C.F.R. § 3.306(b).  

The evidence demonstrates the appellant's blood pressure was 
noted to be elevated on two readings upon enlistment 
examination prior to service; however, upon rechecking his 
blood pressure, he was accepted in service.  Based upon the 
evidence, although elevated blood pressure was noted at 
entrance, hypertension was not diagnosed.  There was a 
specific determination that the condition was in the line of 
duty.  Within a few months after he began his military 
training, he was admitted to a hospital and diagnosed with 
essential hypertension, moderate.  Additionally, in a medical 
statement, dated in February 1947, a military surgeon stated 
that it was obvious that the veteran's hypertension was 
aggravated during his period overseas.  There is nothing to 
rebut this medical finding.  

In essence, elevated blood pressure readings were noted at 
entrance, but hypertension was not diagnosed until he was on 
duty.  Clearly, some of the in-service blood pressure 
readings were more elevated than at entrance, there was an 
inservice determination of in line of duty and a post service 
medical opinion that there had been aggravation.  Because the 
evidence of record indicates the veteran's hypertension was 
aggravated during military service, service connection for 
hypertension is warranted.  


VI.  Legal Analysis-Evaluation.

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Pertinent regulations do not require that all 
cases show all findings specified by the Rating Schedule, but 
that findings sufficient to identify the disease and the 
resulting disability and above all, coordination of the 
rating with impairment of function will be expected in all 
cases.  38 C.F.R. § 4.21 (2006).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  Since the veteran is 
appealing the original assignment of a disability rating 
following an award of service connection, the severity of his 
bilateral hearing loss is to be considered during the entire 
period from the initial assignment of the rating to the 
present time.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  After careful review of the evidentiary record, the 
Board concludes that the veteran's hearing loss disability 
has not changed and a uniform evaluation is warranted.  

The present appeal involves the veteran's claim that the 
severity of his hearing loss warrants a higher disability 
rating.  The veteran's hearing loss has been rated by the RO 
under the provisions of Diagnostic Code 6100.  In evaluating 
hearing impairment, disability ratings are derived by a 
mechanical application of the ratings schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).  The ratings schedule provides a table for ratings 
purposes (Table VI) to determine a Roman numeral designation 
(I through XI) for hearing impairment.  Table VII is used to 
determine the percentage evaluation by combining the Roman 
numeral designations for hearing impairment in both ears.  38 
C.F.R. § 4.85.  

When the puretone threshold at each of the four specified 
frequencies (1,000, 2,000, 3,000, and 4,000 Hertz) is 55 
decibels or more, Table VI or Table VIa is to be used, 
whichever results in the higher numeral.  38 C.F.R. 
§ 4.86(a).  Additionally, when the puretone threshold is 30 
decibels or less at 1,000 Hertz, and 70 decibels or more at 
2,000 Hertz, Table VI or Table VIa is to be used, whichever 
results in the higher numeral. Thereafter, that numeral will 
be elevated to the next higher numeral.  38 C.F.R. § 4.86(b).  
The evidence of record herein indicates that the veteran's 
bilateral hearing loss pattern does not fit the requirements 
of an unusual pattern of hearing impairment.  

In the present case, service connection for bilateral hearing 
loss was granted in a November 2003 rating decision.  At that 
time, VA medical evidence showed 74 decibel speech reception 
threshold on the right and 60 decibel speech reception on the 
left.  Speech discrimination measured 80 percent speech on 
the right and 88 percent on the left.  A 10 percent 
disability rating was assigned, effective April 30, 2003.  

The veteran has claimed a higher evaluation for his bilateral 
hearing loss.  However, the evidence of record has failed to 
show an increase in the veteran's hearing loss, such as would 
warrant a disability rating in excess of the 10 percent 
currently assigned.  

Applying the criteria found at 38 C.F.R. § 4.85 at Table VI 
to the results of the October 2003 hearing evaluation yields 
a numerical category designation of V for the right ear 
(between 74 and 81 percent average pure tone decibel hearing 
loss, with between 76 and 82 percent of speech 
discrimination), and III for the left ear (between 58 and 65 
percent average pure tone decibel hearing loss, with between 
84 and 90 speech discrimination).  Entering the category 
designations for both ears into Table VII produces a 
disability percentage evaluation of 10 percent.  

In light of the foregoing, the Board finds that the veteran's 
bilateral hearing loss disability does not warrant the 
assignment of a rating higher than 10 percent.  The Board has 
carefully considered the veteran's contentions that his level 
of hearing loss is more severely disabling and should be 
compensated accordingly.  However, disability ratings for 
hearing impairment are derived by a mechanical application of 
the rating schedule to the numeric designations assigned 
after audiometric evaluations are rendered.  Lendenmann, 
supra.  Here, such mechanical application of the rating 
schedule results in no more than a 10 percent rating under 
Diagnostic Code 6100.  Consequently, the preponderance of the 
evidence is against an increased rating for the veteran's 
bilateral hearing loss.  

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The Board finds the 
preponderance of the evidence is against the veteran's claim 
for an evaluation in excess of 10 percent for his bilateral 
hearing loss.  


ORDER

The application to reopen a claim of service connection for 
hypertension is granted.  

Service connection for hypertension is granted.  

Entitlement to a rating in excess of 10 percent for bilateral 
hearing loss disability is denied.  


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


